Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendments
           In the reply filed 5/10/2022, Applicant has made no amendments.  
Claims 1-3, and 16-22 are pending but withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention, there being no allowable generic or linking claim. 
	Claims 4-10 and 23 are under consideration. 	

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/17/2021, 12/14/2021, and 2/09/2022 were filed after the mailing date of the non-final Office action on 11/10/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Withdrawn Objection to the Specification
The prior objection to the specification because it contained an embedded hyperlink is withdrawn in light of the amendments to the specification filed 5/10/2022.
 


Allowable Subject Matter
Claim 23 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Specifically, the prior art does not teach nor reasonably suggest the fusion proteins comprising the amino acid sequences of SEQ ID NOs: 14, 16, or 18. Instant SEQ ID NOs encode for three fusion proteins comprising a tPA signal sequence, a extracellular domain Flt3 ligand, a serine-glycine linker, and variants of a NYESO-1 antigen.


Maintained Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4-6, 8, and 10 stand rejected under 35 U.S.C. 103 as being unpatentable over Beech et al. (WIPO Pat. App. WO 2010/042189 A1; of record in IDS) in view of Lima et al. (2005, Vaccine 23, p. 1273-1283; of record in IDS).

Regarding claim 4, Beech teaches an expression plasmid comprising an expression cassette (para [0037, 0157, 0207]; Fig. 7), wherein the expression cassette comprises a tricistronic transcript comprising:
an expression promotor region;
one subunit of a heterodimeric cytokine (i.e., p40-hIL-12);
a translation modification element (i.e., IRES); 
the other subunit of a heterodimeric cytokine (i.e., p35-hIL-12); 
another translation modification element (i.e., IRES); and
a final cytokine (i.e., hIL-21).
However, in regard to claim 4, Beech does not teach ipsis verbis, however, that following the second translation modification element is a genetic adjuvant such as GM-CSF.  Beech, however, does teach the vectors of the present invention comprise polynucleotides encoding immunomodulatory proteins, wherein the proteins can be selected from IL-12, IL-21, and GM-CSF (para [0009]).  Beech also teaches that the combination of IL-12 and GM-CSF engineered expression in dendritic cells can enhance antitumor responses and suppress tumor growth in cancer cell models, and that GM-CSF acts as an adjuvant (para [0386] – “GM-CSF also enhances the capacity of dendritic cells to process and present antigens”).  Because Beech teaches that GM-CSF can be one of the proteins expressed from the expression vectors of his invention, and because Beech explicitly teaches that IL-12 and GM-CSF expressed concurrently in dendritic cells can result in decrease antitumor activity, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to substitute the hIL-21 cytokine expressed after the second IRES sequence with GM-CSF, which could then act as an adjuvant for tumor antigens presented by the dendritic cells. 
However in regard to claim 4, Beech does not teach an expression cassette comprising GM-CSF fused to a tumor antigen.
In regard to claim 4, Lima teaches a plasmid comprising GM-CSF fused to the tumor antigen CEA (Abstract), and that GM-CSF can act as an adjuvant (p. 1273, col 2, para 2).  Lima also teaches that this fusion plasmid, when transfected and expression from cells, resulted in greater antitumor efficacy than CEA alone or GM-CSF alone (p. 1279, col 2, para 3 – p. 1280, col 2, para 1; Fig. 5B; p. 1281, col 2, last paragraph).
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to substitute the GM-CSF polynucleotide in a plasmid vector taught by Beech with the GM-CSF fusion to CEA polynucleotide taught by Lima with a reasonable expectation of success.  Lima teaches that fusing GM-CSF, which acts as an adjuvant, to the CEA polynucleotide in a plasmid vector can enhance the effects of the expressed CEA antigen in immune response, and one of ordinary skill in the art would have been motivated to substitute the GM-CSF polynucleotide taught by Beech with the GM-CSF fusion to CEA polynucleotide taught by Lima because doing so would have further enhanced immune response in cancer immunotherapy by generating a tumor antigen-specific immune response. Finally, in regard to the use of CEA as the tumor antigen, Lima teaches that this would have been an obvious choice because CEA is overexpressed by many common cancers and is an attractive target for cancer vaccine approaches (p. 1273-1274, Introduction, p. 1280-1281, Discussion).
	 One skilled in the art would have had a reasonable expectation of success in substituting the GM-CSF polynucleotide in a plasmid vector taught by Beech with the GM-CSF fusion to CEA polynucleotide taught by Lima because Lima teaches that the GM-CSF fusion to CEA polynucleotide can be synthesized into a plasmid vector and expressed in cells.
	Regarding claim 5, Beech also teaches that the promoter can be an SV-40 promoter or a mammalian PGK promoter (para [0187]).  And while Beech does not teach ipsis verbis simian or human CMV promoters, Beech does teach that the promoter can be a mammalian CMV promoter, which reasonably encapsulates both the simian and human CMV promoters (para [0187]).
	Regarding claim 6, as stated supra, Beech teaches that the heterodimeric cytokine is IL-12.
	Regarding claim 8, as stated supra, Beech teaches that the translation modification element is an IRES.
	Regarding claim 10, as stated supra, Lima teaches the antigen is a CEA fragment, which according to the primers used by Lima (p. 1274, Plasmid DNA constructs) comprises the CAP-1 peptide sequence (i.e., YLSGANLNL).
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.
RESPONSE TO ARGUMENTS
Applicant's arguments filed on 5/10/2022 are acknowledged.
Applicant argues that Beech is silent to a GM-CSF growth factor fused to a CEA tumor antigen. Furthermore, Applicant argues that there would be no motivation to substitute the GM-CSF expression plasmid with a plasmid that expresses GM-CSF growth factor fused to a CEA tumor antigen in view of Lima. Specifically, Applicant argues that the teachings as a whole from Lima would not have motivated one to modify the plasmid of Beech to express a GM-CSF growth factor fused to a CEA tumor antigen.  Applicant argues that the GM-CSF-CEA fusion of Lima resulted in less antitumor efficacy that CEA alone (Fig. 5A). Applicant argues that comparing Fig. 5A with Fig 5B high dose CEA alone resulted in superior antitumor efficacy compared to low dose GM-CSF-CEA, and in conditions where GM-CSF-CEA is more active compared to CEA alone (Fig. 5B), this is because the CEA antibody titers were substantially lower (Fig. 2). Thus, Applicant argues that based on the finding of Lima, the skilled artisan would not substituted GM-CSF alone for a GM-CSF fusion with CEA. 
Furthermore, Applicant argues that Lima et al. demonstrates that specifically caution that GM-CSF-CEA fusions interfere with antitumor immune response, suppress vaccine effectiveness, contribute to late growth tumors, are detrimental to the subject, and undermine the desired GM-CSF adjuvant effects.
Applicant's arguments have been fully considered but they are not persuasive. 
In response to Applicant's first argument regarding the teachings of Lima cautioning against a potential immune response against the CEA-GM-CSF fusion proteins produced by the taught vector, Applicant’s piecemeal analysis of Lima et al., relies on a specific intended use of the claimed vector, wherein the expression plasmid is intramuscularly administered as a gene therapy vaccine multiple times over the course of several weeks such that anti-GM-CSF autoantibodies are generated (see p. 1275, Methods section 2.6 of Lima). Thus, Applicant’s arguments import limitations into the claim directed to one particular intended use of the composition for systemic DNA vaccination. Nevertheless, both Applicant’s specification and claims (see withdrawn claims 16 & 17), as well as the teaching of Beech are directed to the localized intratumoral use of the taught expression vector (see [0376, 0382, 0387, 0389, 0412, 0455, 0458, 0460] of Beech). As stated supra, Beech explicitly states that GM-CSF acts as an adjuvant that enhances the capacity of dendritic cells to process and present antigens.  Thus, Beech is directed to the localized effects of the expression vector among dendritic cells at a tumor site (Example 1, [0413], Example 2, [0425]). This is in contrast to the DNA therapy based vaccine of Lima, which delivers the expression cassette to a population of cells by administration intramuscularly. Thus, one of ordinary skill in the art seeking to modify the teachings of Beech to express a GM-CSF fusion to the tumor antigen CEA at a localized intratumoral site, would not have been immediately concerned by the fact that Lima observes autoantibodies to GM-CSF under certain conditions during systemic DNA based gene therapy. 
Furthermore in regard to intended use of the taught composition, Lima provides an alternative embodiment where the GM-CSF fusion to CEA is administered a single time. Note that the “single intratumoral injection” embodiment is also taught by the primary reference of Beech [0426, 0427, 0460]. Thus, both Beech and Lima teaches that GM-CSF adjuvant effects are at an early stage of immunotherapy when the antigen (i.e., CEA) is first being presented to APCs such as dendritic cells. Accordingly, there would have been a reasonable expectation of success in making and using the taught plasmid for genetically modifying dendritic cells for single administration of cell based or DNA vased vaccination.
Finally, in regard to Lima purportedly teaching away from the claimed invention, Lima acknowledges that although the “GMCF-CEA(70) fusion construct described here can elicit Th1-associed cellular immune responses to CEA and elicit a protective antitumor immune responses in mice. Enhanced anti-tumor efficacy is dose and schedule dependent” (p. 1281, last para.). In other words, one of skill in the art would have understood that in order to avoid GM-CSF autoantibodies the expression cassette encoding GM-CSF fused to CEA would be optimized to avoid these potential pitfalls associated with high dose gene therapy or with repeated vaccinations.  Furthermore, Lima teaches the mechanism of action for the enhanced anti-tumor efficacy of GM-CSF fused to a tumor antigen is by “more effectively target(ing) the uptake and presentation of antigen by GM-CSF-receptor expressing APC” (p. 1274, 2nd para.), which is entirely consistent with and presents clear advantages for the localized intended use of Beech for the expressed GM-CSF to enhance tumor antigen presentation and processing in a dendritic cell population. Accordingly, one of ordinary skill in the art would have recognized that although “GM-CSF dose and appropriate monitoring will be necessary to avoid a potentially detrimental GM-CSF autoimmune responses. On the other hand, the immunogenicity of the fusion protein may render it more effective in breaking immunological tolerance to CEA” (Discussion, last para. of Lima).  Applicant is reminded that MPEP 2145, X(D1) states that, "the nature of the teaching is highly relevant and must be weighed in substance. A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." In reGurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994) (Claims were directed to an epoxy resin based printed circuit material. A prior art reference disclosed a polyester-imide resin based printed circuit material, and taught that although epoxy resin based materials have acceptable stability and some degree of flexibility, they are inferior to polyester-imide resin based materials. The court held the claims would have been obvious over the prior art because the reference taught epoxy resin based material was useful for applicant’s purpose, applicant did not distinguish the claimed epoxy from the prior art epoxy, and applicant asserted no discovery beyond what was known to the art.). In instant case, it would have been obvious to substitute GM-CSF for the GM-CSF fusion to CEA because Lima teaches it was useful for the intended purposes of Beech, and despite a potential autoimmune response, the GM-CSF fusion held technical advantages by way of antigen presentation to dendritic cells for treating a cancer patient.  
	


Claims 7 and 9 stand rejected under 35 U.S.C. 103 as being unpatentable over Beech et al. (WIPO Pat. App. WO 2010/042189 A1; of record in IDS) in view of Lima et al. (2005, Vaccine 23, p. 1273-1283; of record in IDS), as applied to claim 4, in further view of Sung et al. (2004/0023332, filed 3/15/2001, prior art of record)

As discussed previously, Beech in view of Lima suggest an expression plasmid comprising an IL-12p40 subunit, an IL-12p35 subunit, and a GM-CSF fusion with CEA.
However, Beech is silent with respect to the IL-12p35 subunit followed by an IRES followed by the IL-12p40 subunit.
In regard to claims 7 and 9, Sung teaches expression plasmid comprising IL-12p35 subunit followed by an IRES followed by the IL-12p40 subunit ([0113-0115], see Fig. 4).
	Accordingly, it would have been prima facie obvious to one of ordinary skill in the art at the time of filing to prepare the expression plasmid comprising an IL-12p40 subunit, and IRES and an IL-12p35 subunit as taught by Beech, and substitute the expression plasmid comprising an IL-12p35 subunit, and IRES and an IL-12p40 as taught by Sung with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so as taught by Sung because placing the IL-12p40 subunit behind the IRES reduces the amount of the p40 homodimer formed, which inhibits the IL-12p70 complex [0110, 0122, 0174]. 
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.
RESPONSE TO ARGUMENTS
Applicant's arguments filed on 5/10/2022 are acknowledged and have been addressed supra.

Conclusion
THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
No claims are allowed.

Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARTHUR S LEONARD whose telephone number is (571)270-3073.  The examiner can normally be reached on Mon-Fri 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ARTHUR S LEONARD/Examiner, Art Unit 1633